985 F.2d 560
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny G. HALLUM, Plaintiff-Appellant,v.TENNESSEE VALLEY AUTHORITY, Defendant-Appellee.
No. 92-5953.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1993.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Danny Hallum appeals a district court order granting summary judgment for the defendant in this federal question case.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Hallum filed this suit against his former employer, the Tennessee Valley Authority ("TVA").   He claimed that he was injured in 1981, while working on a boiler which exploded.   Eleven years later, he filed this suit, complaining that he did not receive all the severance pay to which he was entitled under his employment contract.   Nor has he received all of the Federal Employee's Compensation Act ("FECA") payments to which he is entitled.   Hallum was put on the FECA payroll following his injury in 1981.


3
After reviewing the magistrate judge's Report and Recommendation, the district court granted summary judgment for the TVA and dismissed the suit with prejudice as Hallum's exclusive remedy is an administrative claim under the FECA and its implementing regulations.  5 U.S.C. § 8116(c);   Turner v. Tennessee Valley Auth., 859 F.2d 412, 414 (6th Cir.1988).   Further, his claim that the TVA failed to pay him certain wages and pension contributions to which he was due in 1981 when his employment was terminated was barred by the applicable statute of limitations.   See Tenn.Code Ann. § 28-3-109;  Tenn.Code Ann. § 28-3-110.


4
Hallum raises basically the same arguments on appeal.   Upon review, we affirm the district court's June 6, 1992, order for reasons stated in the May 6, 1992, Report and Recommendation by the magistrate judge which was adopted by the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.